Exhibit 10.30.D

AMENDMENT NO. 4 TO

EMPLOYMENT AGREEMENT

The Employment Agreement dated June 16, 2003 between Scripps Networks
Interactive, Inc., as successor to The E. W. Scripps Company, and Kenneth W.
Lowe, as amended (the “Agreement”) is further amended, effective December 31,
2008, as follows:

1. The Agreement is hereby amended by replacing, where appropriate, the words
“The E. W. Scripps Company” with the words “Scripps Networks Interactive, Inc.”

2. Paragraph 1 of the Agreement is hereby amended by replacing, where
appropriate, the title “President and Chief Executive Officer of the Company”
with the title “Chairman of the Board, President and Chief Executive Officer of
the Company.”

3. Paragraph 7 of the Agreement is hereby amended by adding the following
paragraph (d) to the end thereof:

“(d) Notwithstanding anything contained in this Section 7 to the contrary,
(i) the amount of the continued base salary due under the first sentence of
Section 7(a) and the amounts due under Paragraph 7(b)(v) (unless subject to a
valid deferral election) shall be paid in a single lump sum within 30 days
following the date of death or termination due to Permanent Disability, (ii) the
Pro-Rata Bonus due under Section 7(b)(i) shall be paid in a single lump sum
after the end of the applicable performance period but in no event later than
the fifteenth day of the third month immediately following the end of that
performance period, and (iii) all payments required to be made pursuant to
Paragraph 7(b)(vi) shall be paid in accordance with the terms and subject to the
conditions of the applicable Company plan, policy, program, arrangement or other
agreement with the Company or any affiliate.”

4. Paragraph 9(e) of the Agreement is hereby replaced and superseded in its
entirety as follows:

“(e) All payments required to be made pursuant to Paragraphs 9(a)(i), 9(a)(ii),
9(a)(iii) or 10(b)(i) shall be paid in a single lump sum within 15 days after
the date that the Termination Release becomes effective and irrevocable in
accordance with its terms; provided that the Pro-Rata Bonus shall be paid no
later than the fifteenth day of the third month immediately following the end of
the applicable performance period. All payments required to be made pursuant to
Paragraphs 9(a)(viii), 9(b)(ii), 9(d)(iii) or 10(b)(iii) shall be paid in a
single lump sum within 30 days after the date of termination (unless subject to
a valid deferral election). All



--------------------------------------------------------------------------------

payments required to be made pursuant to Paragraphs 9(a)(ix), 9(b)(iii),
9(d)(iv) or 10(b)(vi) shall be paid in accordance with the terms and subject to
the conditions of the applicable Company plan, policy, program, arrangement or
other agreement with the Company or any affiliate.”

5. Section 10(c) of the Agreement is hereby amended by adding the following
sentence to the end thereof:

“Any Gross-Up Payment will be paid or reimbursed on the earlier of (i) the date
specified for payment herein, or (ii) December 31st of the year following the
year in which the applicable taxes are remitted or, in the case of reimbursement
of expenses incurred due to a tax audit or litigation to which there is no
remittance of taxes, the end of the calendar year following the year in which
the audit is completed or there is a final and nonappealable settlement or other
resolution of the litigation in accordance with Section 409A of the Internal
Revenue Code of 1986.”

6. Paragraph 10(d) of the Agreement is hereby amended by adding the following
sentence to the end thereof:

“The reasonable legal expenses described in the immediately preceding sentence,
if any, must be incurred by Executive during the two-year period immediately
following his termination of employment and shall be paid to the Executive
within 10 calendar days following the expiration of that two-year period,
provided that the Executive shall have submitted an invoice for such fees and
expenses at least 30 calendar days prior to the expiration of that period. The
amount of such legal fees and expenses that the Company is obligated to pay in
any given calendar year shall not affect the legal fees and expenses that the
Company is obligated to pay in any other calendar year, and Executive’s right to
have the Company pay such legal fees and expenses may not be liquidated or
exchanged for any other benefit.”

7. Paragraph 11 (b) is hereby replaced and superseded in its entirety as
follows:

“(b) “Good Reason” means any of the following without Executive’s consent: (i) a
material diminution in Executive’s base salary or short-term or long-term
incentive opportunities, (ii) a material diminution in Executive’s authority,
title, duties, or responsibilities, including, without limitation, removal as
Chief Executive Officer; (iii) a requirement that Executive report to a
corporate officer or employee instead of reporting directly to the Board; (iv) a
material diminution in the budget over which Executive

 

2



--------------------------------------------------------------------------------

retains authority (except for good faith budget adjustments necessitated by the
legitimate business needs of the Company); (v) a material change in geographic
location at which Executive must perform services under this Agreement from the
Company’s offices at which he was principally employed; or (vi) any other action
or inaction that constitutes a material breach by the Company of the terms of
the Agreement. A termination of employment shall not be deemed to be for Good
Reason unless (1) Executive provides notice to the Company of the existence of
the event or condition constituting the basis for the Good Reason termination
within 30 days after such event or condition initially occurs or exists, (2) the
Company fails to cure such event or condition within thirty 30 days after
receiving such notice, and (3) Executive’s termination of employment occurs not
later than 90 days after such event or condition initially occurs or exists.”

8. Section 14(c) of the Agreement is hereby amended by adding the following
sentence to the end thereof:

“The release must be executed by Executive and become effective and irrevocable
in accordance with its terms within 55 days following termination of
employment.”

9. The Agreement is hereby amended by adding the following new Paragraph 28 to
the end thereof:

“28. Section 409A. Section 409A of the Internal Revenue Code of 1986, and the
Treasury regulations issued thereunder, (“Section 409A”) impose payment
restrictions on “separation pay” (i.e., payments owed to Executive upon
termination of employment). Failure to comply with these restrictions could
result in negative tax consequences to Executive, including immediate taxation,
interest and a 20% penalty tax. It is the Company’s intent that this Agreement
be exempt from the application of, or otherwise comply with, the requirements of
Section 409A. Specifically, any taxable benefits or payments provided under this
Agreement are intended to be separate payments that qualify for the “short-term
deferral” exception to Section 409A to the maximum extent possible, and to the
extent they do not so qualify, are intended to qualify for one or more of the
separation pay exceptions to Section 409A of the Code, to the maximum extent
possible. If neither of these exceptions applies, then notwithstanding any
provision in this Agreement to the contrary and to the extent required to comply
with Section 409A:

(a) All amounts that would otherwise be paid or provided during the first six
months following the date of termination

 

3



--------------------------------------------------------------------------------

shall instead be accumulated through and paid or provided (together with
interest on any delayed payment at the applicable federal rate), on the first
business day following the six-month anniversary of Executive’s termination of
employment.

(b) Any expense eligible for reimbursement must be incurred, or any entitlement
to a benefit must be used, during the applicable expense reimbursement or
benefit continuation period provided in this Agreement. The amount of the
reimbursable expense or benefit to which Executive is entitled during a calendar
year will not affect the amount to be provided in any other calendar year, and
Executive’s right to receive the reimbursement or benefit is not subject to
liquidation or exchange for another benefit. Without limiting the foregoing, the
provisions in Paragraphs 7(a), 9(a)(vii) and 10(b)(ii) that permit the Company
to make cash payments to Executive in lieu of providing welfare benefits are
hereby deleted. Provided the requisite documentation is submitted, the Company
will reimburse the eligible expenses on or before the last day of the calendar
year following the calendar year in which the expenses were incurred.

For purposes of this Agreement, “termination of employment” or words or phrases
to that effect shall mean a “separation from service” within the meaning of
Section 409A.”

10. Except as explicitly set forth herein, the Agreement will remain in full
force and effect.

 

SCRIPPS NETWORKS INTERACTIVE, INC. By:   /s/ Joseph G. NeCastro  

Joseph G. NeCastro

Executive Vice President and Chief Financial Officer

 

/s/ Kenneth W. Lowe Kenneth W. Lowe

 

4